Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CAE Inc. CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 MANAGEMENTS REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING 2 INDEPENDENT AUDITORS REPORT 2 CONSOLIDATED BALANCE SHEETS 4 CONSOLIDATED STATEMENTS OF EARNINGS 5 CONSOLIDATED STATEMENTS OF RETAINED EARNINGS 5 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 6 CONSOLIDATED STATEMENT OF ACCUMULATED OTHER COMPREHENSIVE LOSS 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 8 NOTE 1 NATURE OF OPERATIONS AND SIGNIFICANT ACCOUNTING POLICIES 8 NOTE 2 CHANGES IN ACCOUNTING POLICIES 15 NOTE 3 BUSINESS ACQUISITIONS AND COMBINATIONS 20 NOTE 4 INVESTMENT IN JOINT VENTURES 21 NOTE 5 DISCONTINUED OPERATIONS AND LONG-TERM ASSETS HELD FOR SALE 22 NOTE 6 ACCOUNTS RECEIVABLE 24 NOTE 7 INVENTORIES 24 NOTE 8 PROPERTY, PLANT AND EQUIPMENT 25 NOTE 9 INTANGIBLE ASSETS 25 NOTE 10 GOODWILL 25 NOTE 11 OTHER ASSETS 26 NOTE 12 DEBT FACILITIES 27 NOTE 13 DEFERRED GAINS AND OTHER LONG-TERM LIABILITIES 30 NOTE 14 INCOME TAXES 31 NOTE 15 CAPITAL STOCK AND CONTRIBUTED SURPLUS 33 NOTE 16 STOCK-BASED COMPENSATION PLANS 34 NOTE 17 FINANCIAL INSTRUMENTS 38 NOTE 18 SUPPLEMENTARY CASH FLOWS INFORMATION 43 NOTE 19 CONTINGENCIES 43 NOTE 20 COMMITMENTS 44 NOTE 21 GOVERNMENT COST-SHARING 44 NOTE 22 EMPLOYEE FUTURE BENEFITS 46 NOTE 23 RESTRUCTURING COSTS 52 NOTE 24 VARIABLE INTEREST ENTITIES 53 NOTE 25 OPERATING SEGMENTS AND GEOGRAPHIC INFORMATION 54 NOTE 26 DIFFERENCES BETWEEN CANADIAN AND UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES57 NOTE 27 COMPARATIVE FINANCIAL STATEMENTS 70 NOTE 28 SUBSEQUENT EVENT 70 1 Managements Report on Internal Control over Financial Reporting Management of CAE is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f), 15d-15(f) under the Securities Exchange Act of 1934). CAEs internal control over financial reporting is a process designed under the supervision of CAEs President and Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Companys financial statements for external reporting purposes in accordance with Canadian generally accepted accounting principles. As of March 31, 2008, Management conducted an assessment of the effectiveness of the Companys internal control over financial reporting based on the framework and criteria established in Internal Control  Integrated Framework issued by the Committee of Sponsoring Organization of the Treadway Commission. Based on this assessment, Management concluded that the Companys internal control over financial reporting as of March 31, 2008 was effective. Managements assessment of the effectiveness of the Companys internal control over financial reporting as of March 31, 2008 has been audited by PricewaterhouseCoopers LLP, an independent auditor. Independent Auditors Report To the Shareholders of CAE Inc. We have completed integrated audits of the consolidated financial statements and internal control over financial reporting of CAE Inc. (the Company) as at March 31, 2008 and 2007 and audit of its 2006 consolidated financial statements. Our opinions, based on our audits, are presented below. Consolidated financial statements We have audited the accompanying consolidated balance sheets of the Company as at March 31, 2008 and 2007, and the related consolidated statement of earnings, retained earnings, comprehensive income, accumulated other comprehensive loss and cash flows for each of the three years in the period ended March 31, 2008. These consolidated financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of the Companys financial statements as at March 31, 2008 and 2007 and for each of the years in the two year period then ended in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). We conducted our audit of the Companys financial statements for the year ended March 31, 2006 in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. 2 In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as at March 31, 2008 and 2007 and the results of its operations and its cash flows for each of the three years in the period ended March 31, 2008 in accordance with Canadian generally accepted accounting principles. As described in note 2 to the consolidated financial statements, the Company has changed its accounting for financial instruments and hedging relationships. Internal control over financial reporting We have also audited the Companys internal control over financial reporting as at March 31, 2008, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Companys management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting. Our responsibility is to express an opinion on the effectiveness of the Companys internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A companys internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A companys internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the companys assets that could have a material effect on the financial statements Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as at March 31, 2008 based on criteria established in Internal Control  Integrated Framework issued by the COSO. Chartered Accountants May 13, 2008 Montreal, Quebec, Canada 3 Consolidated Balance Sheets As at March 31 (amounts in millions of Canadian dollars) Assets Current assets Cash and cash equivalents $ $ Accounts receivable (Note 6) Inventories (Note 7) Prepaid expenses Income taxes recoverable Future income taxes (Note 14) Property, plant and equipment, net (Note 8) Future income taxes (Note 14) Intangible assets (Note 9) Goodwill (Note 10) Other assets (Note 11) $ $ Liabilities and Shareholders Equity Current liabilities Accounts payable and accrued liabilities $ $ Deposits on contracts Current portion of long-term debt (Note 12) Future income taxes (Note 14) Long-term debt (Note 12) Deferred gains and other long-term liabilities (Note 13) Future income taxes (Note 14) Shareholders Equity Capital stock (Note 15) Contributed surplus (Note 15) Retained earnings Accumulated other comprehensive loss ) ) $ $ Contingencies and commitments (Notes 19 and 20) The accompanying notes form an integral part of these Consolidated Financial Statements. 4 Consolidated Statements of Earnings Years ended March 31 (amounts in millions of Canadian dollars, except per share amounts) 2007 2006 Revenue $ $ 1,250.7 $ 1,107.2 Earnings before interest and income taxes (Note 25) $ $ 189.4 $ 104.0 Interest expense, net (Note 12) 10.6 16.2 Earnings before income taxes $ $ 178.8 $ 87.8 Income tax expense (Note 14) 49.7 18.2 Earnings from continuing operations $ $ 129.1 $ 69.6 Results of discontinued operations (Note 5) ) (1.7 ) (6.0 ) Net earnings $ $ 127.4 $ 63.6 Basic and diluted earnings per share from continuing operations $ $ 0.51 $ 0.28 Basic earnings per share $ $ 0.51 $ 0.25 Diluted earnings per share $ $ 0.50 $ 0.25 Weighted average number of shares outstanding (basic) (Note 15) 251.1 249.8 Weighted average number of shares outstanding (diluted) (Note 15) 253.0 252.1 The accompanying notes form an integral part of these Consolidated Financial Statements. Consolidated Statements of Retained Earnings Years ended March 31 (amounts in millions of Canadian dollars) 2007 2006 Retained earnings at beginning of year $ $ 392.8 $ 339.2 Transition adjustments  Financial instruments (Note 2) ) - - Net earnings 127.4 63.6 Dividends ) (10.0 ) (10.0 ) Retained earnings at end of year $ $ 510.2 $ 392.8 The accompanying notes form an integral part of these Consolidated Financial Statements. 5 Consolidated Statements of Comprehensive Income Years ended March 31 (amounts in millions of Canadian dollars) 2007 2006 Net earnings $ $ 127.4 $ 63.6 Other comprehensive (loss) income, net of income taxes: Foreign Currency Translation Adjustment Net foreign exchange (losses) gains on translation of financial statements of self-sustaining foreign operations ) 26.1 (49.2 ) Net change in gains on certain long-term debt denominated in foreign currency and designated as hedges on net investments of self-sustaining foreign operations 1.5 4.6 Reclassifications to income - - (5.3 ) Income tax adjustment ) (0.1 ) 1.0 ) 27.5 (48.9 ) Net Changes in Cash Flow Hedge Net change in gains on derivative items designated as hedges of cash flows - - Reclassifications to income or to the related non-financial assets or liabilities ) - - Income tax adjustment ) - Total other comprehensive (loss) income ) 27.5 (48.9 ) Comprehensive income $ $ 154.9 $ 14.7 The accompanying notes form an integral part of these Consolidated Financial Statements. Consolidated Statement of Accumulated Other Comprehensive Loss Accumulated Foreign Currency Other As at and for the year ended March 31, 2008 Translation Cash Flow Comprehensive (amounts in millions of Canadian dollars) Adjustment Hedge Loss Foreign currency translation adjustment reclassification $ (87.7 ) $ - $ ) Transition adjustments  Financial instruments (Note 2) - (3.5 ) ) Balance in accumulated other comprehensive loss on April 1, 2007 $ (87.7 ) $ (3.5 ) $ ) Details of other comprehensive loss: Net change in (losses) gains (34.5 ) 29.7 ) Reclassifications to income or to the related non financial assets or liabilities - (25.2 ) ) Income tax adjustment (0.6 ) (1.4 ) ) Total other comprehensive loss for year $ (35.1 ) $ 3.1 $ ) Balance in accumulated other comprehensive loss $ (122.8 ) $ (0.4 ) $ ) The accompanying notes form an integral part of these Consolidated Financial Statements. 6 Consolidated Statements of Cash Flows Years ended March 31 (amounts in millions of Canadian dollars) 2007 2006 Operating Activities Net earnings $ $ 127.4 $ 63.6 Results of discontinued operations (Note 5) 1.7 6.0 Earnings from continuing operations 129.1 69.6 Adjustments to reconcile earnings to cash flows from operating activities: Depreciation 55.0 52.5 Financing cost amortization 0.8 2.2 Amortization and write down of intangible and other assets 15.8 22.9 Future income taxes (Note 14) (14.2 ) 5.1 Investment tax credits 19.3 (11.8 ) Stock-based compensation plans (Note 16) ) 24.6 12.2 Employee future benefits, net (0.9 ) (2.0 ) Other ) (10.4 ) (3.9 ) Changes in non-cash working capital (Note 18) ) 20.2 79.1 Net cash provided by continuing operating activities 239.3 225.9 Net cash provided by discontinued operating activities - - 2.1 Net cash provided by operating activities 239.3 228.0 Investing Activities Business acquisitions (net of cash and cash equivalents acquired) (Note 3) ) (4.4 ) 2.6 Proceeds from disposal of discontinued operations (net of cash and cash equivalents disposed) (Note 5) - (3.8 ) (4.9 ) Capital expenditures ) (158.1 ) (130.1 ) Deferred development costs ) (3.0 ) (1.8 ) Deferred pre-operating costs ) (5.9 ) (0.7 ) Other ) (2.9 ) (9.9 ) Net cash used in continuing investing activities ) (178.1 ) (144.8 ) Net cash used in discontinued investing activities - - (2.3 ) Net cash used in investing activities ) (178.1 ) (147.1 ) Financing Activities Net borrowing under revolving unsecured credit facilities (Note 12) - (0.6 ) (30.7 ) Proceeds from long-term debt, net of transaction costs and debt basis adjustment (Note 12) 45.8 32.1 Reimbursement of long-term debt (Note 12) ) (39.8 ) (65.7 ) Dividends paid ) (9.8 ) (9.7 ) Common stock issuance (Note 15) 10.0 8.0 Other ) (2.1 ) 11.6 Net cash provided by (used in) continuing financing activities 3.5 (54.4 ) Net cash provided by discontinued financing activities - - 1.2 Net cash provided by (used in) financing activities 3.5 (53.2 ) Effect of foreign exchange rate changes on cash and cash equivalents ) 4.4 (8.1 ) Net increase in cash and cash equivalents 69.1 19.6 Cash and cash equivalents at beginning of year 81.1 61.5 Cash and cash equivalents at end of year $ $ 150.2 $ 81.1 Supplementary Cash Flows Information (Note 18) The accompanying notes form an integral part of these Consolidated Financial Statements. 7 Notes to the Consolidated Financial Statements Years ended March 31, 2008, 2007 and 2006 (amounts in millions of Canadian dollars) Note 1 Nature of Operations and Significant Accounting Policies Nature of operations CAE Inc. (or the Company) designs, manufactures and supplies simulation equipment and services and develops integrated training solutions for the military, commercial airlines, business aircraft operators and aircraft manufacturers. CAEs flight simulators replicate aircraft performance in normal and abnormal operations as well as a comprehensive set of environmental conditions utilizing visual systems that contain an extensive database of airports, other landing areas, flying environments, motion and sound cues to create a fully immersive training environment. The Company offers a full range of flight training devices based on the same software used in its simulators. The Company also operates a global network of training centres in locations around the world. The Companys operations are managed through four segments: (i) Simulation Products/Civil  Designs, manufactures and supplies civil flight simulators, training devices and visual systems; (ii) Simulation Products/Military  Designs, manufactures and supplies advanced military training products for air, land and sea applications; (iii) Training & Services/Civil  Provides business and commercial aviation training and related services; (iv) Training & Services/Military  Supplies military turnkey training and operational solutions, support services, life extensions, systems maintenance and modelling and simulation solutions. Generally accepted accounting principles and financial statement presentation The Companys accounting policies and those of its subsidiaries conform, in all material respects, to Canadian generally accepted accounting principles (GAAP), as defined by the Canadian Institute of Chartered Accountants (CICA). In some respects, these accounting principles differ from United States generally accepted accounting principles (U.S. GAAP). The main differences are described in Note 26. Except where otherwise indicated, all amounts in these consolidated financial statements are expressed in Canadian dollars. Use of estimates The preparation of consolidated financial statements in conformity with GAAP requires CAEs management (Management) to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses for the period reported. Management reviews its estimates on an ongoing basis, particularly as they relate to accounting for long-term contracts, useful lives, employee future benefits, income taxes, impairment of long-lived assets, fair value of certain financial instruments, goodwill and intangibles, based on Managements best knowledge of current events and actions that the Company may undertake in the future. Actual results could differ from those estimates; significant changes in estimates and/or assumptions could result in the impairment of certain assets. Basis of consolidation The consolidated financial statements include the accounts of CAE Inc. and of all its majority-owned subsidiaries, and variable interest entities for which the Company is the primary beneficiary. They also include the Companys proportionate share of assets, liabilities and earnings of joint ventures in which the Company has an interest (refer to Note 4
